DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,304,590 to Krivopisk et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and recite nearly identical fundamental structural elements of the cover assembly as recited in U.S. Patent No. 11,304,590.
Claims 31-33 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,464 to Salman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and recite nearly identical fundamental structural elements of the cover assembly as recited in U.S. Patent No. 10,517,464.
Claims 31-33 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,070,774 to Levi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and recite nearly identical fundamental structural elements of the cover assembly as recited in U.S. Patent No. 10,070,774.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 25-29, 31-36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0249907 to Boulais et al..
In regard to claims 19, 31 and 38, Boulais et al. disclose a cover assembly for use in a medical device, the cover assembly comprising: a main component 100 configured to cover a portion of a tip section of the medical device, the main component comprising a distal face and one or more side walls extending proximally from the distal face and extending longitudinally along a length of the tip section; and a removable window component 20 located adjacent to the one or more side walls of the main component and proximal of the distal face, wherein the removable window component includes a first window opening 26, and the removable window component is configured to removably cover a second window opening 102/104 defined by the main component (see Figs. 1-2); and a circuit board 150 coupled to the removable window component (See Figs. 4 and 6a-c). 
In regard to claim 20, Boulais et al. disclose a cover assembly for use in a medical device, wherein the circuit board is U-shaped, and the first window opening is positioned between opposing portions of the second circuit board (See Figs. 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 21, Boulais et al. disclose a cover assembly for use in a medical device, wherein the removable window component includes a recessed portion defining the first window opening (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 22, Boulais et al. disclose a cover assembly for use in a medical device, wherein the removable window component includes a third window 24a opening (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 23, Boulais et al. disclose a cover assembly for use in a medical device, further comprising an illuminator coupled to the circuit board, wherein the illuminator aligns with the third window opening (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 25, Boulais et al. disclose a cover assembly for use in a medical device, wherein the second window opening extends to the proximal end of the main component (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claims 26 and 34-35, Boulais et al. disclose a cover assembly for use in a medical device, wherein the second circuit board is coupled to a side of the removable window component facing the main component (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claims 27-28, Boulais et al. disclose a cover assembly for use in a medical device, wherein the second circuit board includes electrical pads configured to couple to the first circuit board via one or more leaf connectors (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 29, Boulais et al. disclose a cover assembly for use in a medical device, wherein the second window opening is defined by edges that are adapted to couple to the removable window component (See Figs. 1-2 and paragraphs 0022- 0027).
In regard to claim 32, Boulais et al. disclose a cover assembly for use in a medical device, wherein said removable window component comprises a flat depression having a second window opening (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 33, Boulais et al. disclose a cover assembly for use in a medical device, wherein a radially-outermost surface of the removable window component is curved (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 36, Boulais et al. disclose a cover assembly for use in a medical device, further comprising at least one transparent or translucent window coupled to the removable window component and extending across at least one opening in the removable window component (See Figs. 1-2 and paragraphs 0022-0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0249907 to Boulais et al. in view of U.S. Patent No. 9,144,664 to Jacobsen et al.
In regard to claims 24, 30 and 37, Boulais et al. disclose a cover assembly for use in a medical device comprising: a main component 100, a removable window component 20 and a circuit board 150 coupled to the removable window component (see rejections above).  Boulais et al. are silent with respect to a side viewing element and wherein the side viewing element is connect to a first circuit board and wherein the second window opening is aligned with at least one of: the side viewing element; an optical assembly of the side viewing element; a side illuminator; and a side nozzle.   Jacobsen et al. teach of an analogous endoscopic device wherein the imaging system may include multiple imaging arrays 122a-c on a common SSID 65 (See Fig. 8 and Col 6, Lines 40-56). It would have been obvious to one skilled in the art at the time the invention was filed to modify the device of Boulais et al. to include a side viewing element to provide off-axis viewing and a greater field of view as taught by Jacobsen et al. and is extremely well known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
12/16/2022